Citation Nr: 0107473	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  97-22 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for elevated cholesterol, 
also identified as hypercholesterolemia or hyperlipidemia.


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from July 1973 to September 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 1997, in which the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to service connection for elevated 
cholesterol, also identified as hypercholesterolemia and 
hyperlipidemia.  The veteran subsequently perfected an appeal 
of that decision.

In June 1998 and February 1999 Board decisions, this case was 
remanded to the RO for additional development.  Upon 
completion of this development the RO again denied the 
veteran's claim.  Accordingly, this case is properly before 
the Board for appellate consideration.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  There is no competent evidence of record indicating that 
the veteran has a disability associated with his elevated 
cholesterol. 


CONCLUSION OF LAW

A disability associated with elevated cholesterol was not 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 
(West 1991 and Supp. 2000), Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Following evidentiary development pursuant to the February 
1999 remand, 38 U.S.C.A. § 5107 was amended, effective for 
all pending claims, to eliminate the requirement that the 
veteran submit a well-grounded claim in order to trigger VA's 
duty to assist.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475 (VCAA), § 4, 114 Stat. 2096, 2098-99 (2000) 
(to be codified as amended at 38 U.S.C. § 5107).  Because the 
veteran's claims in the present case was already well-
grounded this aspect of the new law does not affect his 
appeal; however, in addition, the duty to assist itself was 
amplified and more specifically defined by statute.  See 
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A).  Moreover, VA has a duty to assist unless there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the veteran himself.  Additionally, he has been provided with 
a recent VA medical examination addressing his elevated 
cholesterol.  Accordingly, a remand back to the RO for 
compliance with the new duty to assist requirements is not 
necessary, and the veteran is not prejudiced by the Board's 
decision not to do so.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Under pertinent law and VA regulations, service connection 
may be granted if the facts, shown by the evidence, establish 
that a condition resulting in disability was incurred in 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.306 (2000).  This may be 
accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. §§ 3.303(a).  Each 
disabling condition shown by the service records must be 
considered on the basis of the places, types and 
circumstances of the veteran's active service period, as 
shown by service records, the official history of each 
organization in which he served, his medical records and all 
pertinent and lay evidence.  Id.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
the Department of Veterans Affairs to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  Id.  Service connection may 
also be granted for any disease, if all the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, etc., in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, etc., first shown as a 
clear-cut clinical entity, at some later date.  Id.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
service discharge is required to support the claim.  Id.  

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In making this 
determination, the veteran is entitled to the benefit of all 
reasonable doubt arising from the evidence.  38 C.F.R. 
§ 3.102 (2000).

In the present case, the veteran's service medical records 
show numerous elevated cholesterol readings and diagnoses of 
hypercholesterolemia.  The record also indicates that he has 
been treated during and after service with several different 
medications to control his cholesterol level.  However, the 
medical evidence contains no suggestion of disability related 
to the veteran's elevated cholesterol levels or 
hypercholesterolemia.  VA examination reports in November 
1996 note that the veteran's hypercholesterolemia is by 
history only, and an October 1998 examination notes 
hyperlipidemia, treated with Mevacor and Questran.  At a 
September 2000 VA examination the veteran denied any history 
of stroke, coronary infarction or other problems related to 
his hyperlipidemia, and the examiner stated that the veteran 
had no difficulty associated with his elevated cholesterol 
level.  

In various statements of record the veteran consistently 
points out his elevated cholesterol readings; however, he has 
not identified any disability associated with these readings.  
Accordingly the veteran has not identified a disability for 
which compensation is payable.  Additionally, elevated 
cholesterol levels or hypercholesterolemia, is an excess of 
cholesterol in the blood.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 
28th Ed., pp. 792 (1994).  As such, it represents only a 
laboratory finding, and not an actual disability in and of 
itself for which VA compensation benefits are payable.  
Consequently, because the record contains no evidence that 
the veteran's elevated cholesterol levels are associated with 
a current disability, as defined by the applicable laws and 
regulations, his claim of entitlement to service connection 
therefor must be denied.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).


ORDER

Entitlement to service connection for elevated cholesterol, 
also identified as hypercholesterolemia and hyperlipidemia, 
is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

